DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 2/2/2022.  Due to the claim amendments, the previous rejections under 35 U.S.C. 112 first paragraph and 35 U.S.C. 112 second paragraph have been withdrawn.  Claims 1-30 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments, regarding the claim amendments in view of the the previous rejections under 35 U.S.C. 112 first and second paragraphs have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of cited prior art.  Specifically, Rejections are made in view of the teachings of Tong et al. (U.S. Publication US 2007/0053282 A1), Jia et al. (U.S. Patent US 7,103,325), the paper by Garcia et al. titled “Efficient Pilot Patterns for Channel Estimation in OFDM Systems Over HF Channels”, and Edison (U.S. Publication US 2004/0047284 A1).  Please see the rejections below for further detail.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 15-28, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tong et al. (U.S. Publication US 2007/0053282 A1) in view of Jia et al. (U.S. Patent US 7,103,325), and in view of the paper by Garcia et al. titled “Efficient Pilot Patterns for Channel Estimation in OFDM Systems Over HF Channels” (hereafter referred to as Garcia et al.).
With respect to claim 1, Tong et al. discloses a method performed by a mobile station served by a base station using Orthogonal Frequency Division Multiplexing (OFDM) and utilizing time slots including OFDM symbols in a time domain and subchannels including subcarriers in a frequency domain (See the abstract, page 3 paragraph 30, page 4 paragraph 63, page 6 paragraph 78, and Figure 5 of Tong et al. for reference to a method performed by a mobile station served by a base station using OFDM with slots including OFDM symbols in both the time domain and the frequency domain).  Tong et al. also discloses receiving control information; and identifying, based on the control information, a pilot pattern from a set of pilot patterns comprising a first pilot pattern and a second pilot pattern (See page 5 paragraph 73, page 6 paragraph 76, page 6 paragraph 78, page 9 paragraph 116, and Figure 5 of Tong et al. for reference to the base station indicating to the mobile station a particular pilot pattern via a control signaling channel, wherein multiple different pilot patterns may be defined for use, i.e. a set of different pilot patterns, and the particular pilot pattern of the multiple pilot patterns is indicated).  Tong et al. also discloses receiving a downlink transmission including downlink data and pilots, wherein the downlink data uses a modulation and coding scheme and the pilots use the identified pilot pattern (See the abstract, page 4 paragraphs 64-67, OFDM transmission being performed in the down link, i.e. from the base station to the mobile station, including both data symbols and pilot symbols, wherein the data symbols are encoded according to a coding/modulation scheme and the pilot symbols are inserted in the identified pilot pattern).  
Tong et al. does not specifically disclose the modulation and coding scheme being based at least in part on channel quality information (CQI) transmitted by the mobile station.  However, Jia et al., in the field of communications, discloses and OFDM communication system using an adaptive modulation and coding scheme wherein a mobile terminal generates and transmits a CQI to a base station that uses the CQI to determine coding and modulation to be used for transmission of signals (See column 6 lines 33-61, column 9 lines 3-31, and Figure 6 of Jia et al.).  Using adaptive modulation and coding based on CQI feedback has the advantage of allowing transmitted signals to be optimized according to the current wireless environment.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the 
	Although Tong et al. does mention the use of different pilot patterns, Tong et al. does not specifically disclose wherein the first pilot pattern and the second pilot pattern have pilots in a same number of OFDM symbols in the time domain, and further wherein the second pilot pattern has pilots in more subcarriers in the frequency domain than the first pilot pattern.  However, Garcia et al., in the field of communications, discloses multiple prior art pilot patterns for use in OFDM systems including spread pilot patterns having rectangular and hexagonal geometries that are equivalent to the claimed first and second pilot patterns (See section II. and Figure 2 of Garcia et al. for reference to a rectangular pilot pattern, i.e. a first pilot pattern, and a hexagonal pilot pattern, i.e. a second pilot pattern, wherein the rectangular and hexagonal patterns have a same number of OFDM symbols in the time domain, and wherein the hexagonal pattern uses more subcarriers in the frequency domain than the rectangular pattern).  Using the spread pilot patterns of Garcia et al. has the advantage of reducing pilot density while still allowing for adequate performance (See section I. of Garcia for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Garcia et al., to combine using the spread pilot patterns of Garcia et al. within the system and method of Tong et al., with the motivation being to reduce pilot density while still allowing for adequate performance.

With respect to claim 16, Tong et al. discloses a method performed by a base station using Orthogonal Frequency Division Multiplexing (OFDM) and utilizing time slots including OFDM symbols in a time domain and subchannels including subcarriers in a frequency domain, the base station serving a mobile station (See the abstract, page 3 paragraph 30, page 4 paragraph 63, page 6 paragraph 78, and Figure 5 of Tong et al. for reference to a method performed by a base station serving a mobile station using OFDM with slots including OFDM symbols in both the time domain and the frequency domain).  Tong et al. also discloses transmitting control information to the mobile station, the control information indicating a pilot pattern from a set of pilot patterns comprising a first pilot pattern and a second pilot pattern (See page 5 paragraph 73, page 6 paragraph 76, page 6 paragraph 78, page 9 paragraph 116, and Figure 5 of Tong et al. for reference to the base station indicating to the mobile station a particular pilot pattern via a control signaling channel, wherein multiple different pilot patterns may be defined for use, i.e. a set of different pilot patterns, and the particular pilot pattern of the multiple pilot patterns is indicated).  Tong et al. also discloses transmitting a downlink transmission including downlink data and pilots, wherein the downlink data uses a modulation and coding scheme and the pilots use the indicated pilot pattern (See the abstract, page 4 paragraphs 64-67, OFDM transmission being performed in the down link, i.e. from the base station to the mobile station, including both data symbols and pilot symbols, wherein the data symbols are encoded according to a coding/modulation scheme and the pilot symbols are inserted in the identified pilot pattern).  
Tong et al. does not specifically disclose the modulation and coding scheme being based at least in part on channel quality information (CQI) received from the mobile station.  However, Jia et al., in the field of communications, discloses and OFDM communication system using an adaptive modulation and coding scheme wherein a mobile terminal generates and transmits a CQI to a base station that uses the CQI to determine coding and modulation to be used for transmission of signals (See column 6 lines 33-61, column 9 lines 3-31, and Figure 6 of Jia et al.).  Using adaptive modulation and coding based on CQI feedback has the advantage of allowing transmitted signals to be optimized according to the current wireless environment.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Jia et al., to combine using adaptive modulation and coding based on CQI feedback, as suggested by Jia et al., within the system and method of Tong et al., with the motivation being to allow transmitted signals to be optimized according to the current wireless environment.
	Although Tong et al. does mention the use of different pilot patterns, Tong et al. does not specifically disclose wherein the first pilot pattern and the second pilot pattern have pilots in a same number of OFDM symbols in the time domain, and further wherein the second pilot pattern has pilots in more subcarriers in the frequency domain than the first pilot pattern.  However, Garcia et al., in the field of communications, discloses multiple prior art pilot patterns for use in OFDM systems including spread pilot patterns having rectangular and hexagonal geometries that are equivalent to the claimed first (See section II. and Figure 2 of Garcia et al. for reference to a rectangular pilot pattern, i.e. a first pilot pattern, and a hexagonal pilot pattern, i.e. a second pilot pattern, wherein the rectangular and hexagonal patterns have a same number of OFDM symbols in the time domain, and wherein the hexagonal pattern uses more subcarriers in the frequency domain than the rectangular pattern).  Using the spread pilot patterns of Garcia et al. has the advantage of reducing pilot density while still allowing for adequate performance (See section I. of Garcia for reference to this advantage).  Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention, when presented with the work of Garcia et al., to combine using the spread pilot patterns of Garcia et al. within the system and method of Tong et al., with the motivation being to reduce pilot density while still allowing for adequate performance.
	With respect to claims 2 and 17, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein all pilots of the first pilot pattern are present in a same subset of subcarriers in the frequency domain in a subset of OFDM symbols in the time domain and no pilots of the first pilot pattern are present in at least another subset of OFDM symbols in the time domain, wherein the subset of OFDM symbols in the time domain is different than the another subset of OFDM symbols in the time domain (See section II. and Figure 2 of Garcia et al. for reference to the rectangular pilot pattern, which meets this criteria).  Garcia et al. further discloses a first subset of pilots of the second pilot pattern are present in a same first subset of subcarriers in the frequency domain in a first subset of OFDM symbols in the time domain, wherein a second subset of pilots of the (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 3 and 18, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein the first pilot pattern has a set of subcarriers in the frequency domain that have pilots, wherein a same number of pilots are located in each subcarrier of the set of subcarriers in the frequency domain, and wherein each pilot of the number of pilots in each subcarrier is located in a same OFDM symbol in the time domain as other pilots of the number of pilots that are located in other subcarriers of the set of subcarriers in the frequency domain (See section II. and Figure 2 of Garcia et al. for reference to the rectangular pilot pattern, which meets this criteria).  Garcia et al. further discloses the second pilot pattern has a first set of pilots located in a first set of subcarriers in the frequency domain and a first set of OFDM symbols in the time domain; andApplication No.: 17/340,955 a second set of pilots located in a second set of subcarriers in the frequency domain and a second set of OFDM symbols in the time domain; a same first number of pilots are (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
With respect to claims 4 and 19, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein a location for each pilot is defined by a specific subcarrier in the frequency domain and a specific OFDM symbol in the time domain (See Figure 2 of Garcia et al. for reference to pilot geometries being in a time-frequency lattice with subcarriers in the frequency domain and specific OFDM symbols in the time domain).  Garcia et (See section II. and Figure 2 of Garcia et al. for reference to the rectangular pilot pattern, which meets this criteria).  Garcia et al. also discloses the second pilot pattern has pilots located in a second set of subcarriers in the frequency domain and a second set of OFDM symbols in the time domain, wherein the pilots of the second pilot pattern are located in a subset of all combinations of each of the second set of subcarriers in the frequency domain with each of the second set of OFDM symbols in the time domain (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
With respect to claims 5 and 20, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein the first set of subcarriers in the frequency domain consists of three non-adjacent subcarriers comprising a first subcarrier, a second subcarrier, and a third subcarrier, wherein the second subcarrier is located at a frequency between the first subcarrier and the third subcarrier, and wherein the second subcarrier is separated from the third subcarrier and the first subcarrier by the same amount of subcarriers (See section II. and Figure 2 of Garcia et al. for reference to the rectangular pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
With respect to claims 6 and 21, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses multiple different positions for its pilot symbol in its rectangular pattern as controlled the variable values of its vectors v and in the d1,d2 plane such that the starting subcarrier and OFDM symbol of the pattern as well as the spacings between subcarriers and OFDM symbols are variable according to the values used for these variables defined by Garcia et al. (See section II. and Figure 2 of Garcia et al. for reference to these variables and functions for determining pilot symbol locations).  Thus, it is an obvious design choice made by choosing specific values for the variables defined by Garcia et al. that the first subcarrier in the pattern may be the second lowest subcarrier available, as claimed.  Therefore, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 7 and 22, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein the first set of OFDM symbols in the time domain includes a first OFDM symbol and a second OFDM symbol, where the first OFDM symbol and the second OFDM symbol are non-adjacent in the time domain (See section II. and Figure 2 of Garcia et al. for reference to the rectangular pilot pattern, which meets this criteria).  Garcia et al. also discloses multiple different positions for its pilot symbol in its rectangular pattern as controlled the variable values of its vectors v and in the d1,d2 plane such that the starting subcarrier and OFDM symbol of the pattern as well as the spacings between (See section II. and Figure 2 of Garcia et al. for reference to these variables and functions for determining pilot symbol locations).  Thus, it is an obvious design choice made by choosing specific values for the variables defined by Garcia et al. that the first OFDM symbol and the second OFDM symbol may be separated from each other by a single OFDM symbol in the time domain, as claimed.  Therefore, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 8 and 23, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein a first OFDM symbol in time of the second set of OFDM symbols in the time domain has pilots on three non-adjacent subcarriers in the frequency domain that comprise a first subcarrier, a second subcarrier, and a third subcarrier, wherein the second subcarrier is separated from both the first subcarrier and the third subcarrier by three subcarriers (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 9 and 24, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein a second OFDM symbol in time of the second set of OFDM symbols in the time domain has pilots on non-adjacent subcarriers in the frequency domain, where the non-adjacent subcarriers in the frequency domain of the second OFDM symbol in time do not overlap (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 10 and 25, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein the non-adjacent subcarriers in the frequency domain of the second OFDM symbol in time comprise a first non-adjacent subcarrier and a second non-adjacent subcarrier, wherein: the first non-adjacent subcarrier of the second OFDM symbol in time is located between the first and second subcarriers used for pilots in the first OFDM symbol in time; and the second non-adjacent subcarrier of the second OFDM symbol in time is located between the third and second subcarriers used for pilots in the first OFDM symbol in time (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 11 and 26, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein the first non-adjacent subcarrier of the second OFDM symbol in time is separated from the first and second subcarriers used for pilots in the first OFDM symbol in time by a single subcarrier; and the second non-adjacent subcarrier of the second OFDM symbol in time is separated from the third and second subcarriers used for pilots in the first (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 12 and 27, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein a third OFDM symbol in time of the second set of OFDM symbols in the time domain has a pilot on the second subcarrier used for pilots in the first OFDM symbol in time (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
	With respect to claims 13 and 28, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein a fourth OFDM symbol in time of the second set of OFDM symbols in the time domain has the same amount of pilots as the second OFDM symbol in time and the pilots in the fourth OFDM symbol in time are located on the same subcarriers as the pilots in the second OFDM symbol in time; and pilots of the second pilot pattern that are transmitted on the same subcarrier are spaced apart by three or more OFDM symbols in the time domain (See section II. and Figure 2 of Garcia et al. for reference to the hexagonal pilot pattern, which meets this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.
With respect to claims 15 and 30, as shown above, Garcia et al. renders obvious the claimed first and second pilot patterns.  Garcia et al. also discloses wherein the first pilot pattern and the second pilot pattern respectively specify locations of pilots on a time-frequency grid, and wherein the time-frequency grid includes more OFDM symbols in the time domain than subcarriers in the frequency domain and the time-frequency grid includes at least 10 OFDM symbols in the time domain and at least 9 subcarriers in the frequency domain (See section II. and Figure 2 of Garcia et al. for reference to the rectangular and hexagonal pilot patterns, which meet this criteria).  Thus, these claims are rendered obvious in view of these teachings of Garcia et al. for the same reasons as applied above to claims 1 and 16.

Claim 14 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tong et al. in view of Jia et al. and Garcia et al., and in further view of Edison (U.S. Publication US 2004/0047284 A1).
With respect to claims 14 and 29, as shown above in the rejection of claims 1 and 16, Jia et al. renders obvious using CQI to adjust transmission parameters.  However, the combination Tong et al. and Jia et al. does not specifically disclose wherein the identified pilot pattern is based on the CQI.  Edison, in the field of communications, discloses using a channel quality estimate to adjust pilot transmission parameters (See pages 10-11 paragraphs 121-124 and claim 33 of Edison).  Adjusting pilot transmission parameters based on a channel quality estimate has the advantage of allowing transmitted pilots to be optimized according to the current wireless environment.  Thus, it would have been obvious for one of ordinary skill in the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON E MATTIS/Primary Examiner, Art Unit 2461